           Case 3:16-cv-00236-WHO Document 1012 Filed 11/12/19 Page 1 of 3

THOMAS MORE SOCIETY
A National Public Interest Law Firm

                                                          November 12, 2019



   The Hon. William H. Orrick, III
   United States District Judge
   Northern District of California
   San Francisco, California

               Re:     Planned Parenthood Federation of America v. Center for Medical Progress
                       N.D. Cal. Case No. 3:16-cv-236-WHO

   Your Honor:

           Before Trial, Plaintiffs fought to exclude evidence of David Daleiden meeting with El
   Dorado and Orange County law enforcement. Dkt. 762 (MIL #6). Plaintiffs were successful in
   limiting Defendants to a bare statement of “agreed-upon facts.” Dkt. 835. Defendants objected to
   calling this a “stipulation,” as they sought additional facts therein. Trial Tr. 2138:14-17. The final
   “agreed-upon facts” were either silent or potentially confusing as to whether or not certain law
   enforcement contacts involved Planned Parenthood (and were entirely silent on individual
   abortion providers, including Dr. Nucatola). See, Dkt. 928. However, Plaintiffs knew that Mr.
   Daleiden had actually informed the relevant law enforcement agencies about Planned
   Parenthood and Dr. Nucatola. See, e.g., Dkt. 898; Trial Tr. 2998:6–3000:17; dkt. 9971; Exh. 1
   hereto, “**Confidential** - For the Orange County District Attorney’s Office,” CM4498-4507;
   Exh. 2 hereto, “**Confidential** - For the El Dorado County District Attorney’s and Sheriff’s
   Offices,” CMP33-43; Testimony of David Daleiden, People v. Daleiden, R.T. 1141-1142,
   1182:19-1184:18, 1142:27-1143:4 (testifying on Orange County and El Dorado law enforcement
   meetings) & Exh. UU (El Dorado report); see also, Trial Ex. 68.

           Yet during closing argument today, Plaintiffs’ counsel repeatedly alleged that Mr.
   Daleiden had not provided information about Planned Parenthood and Dr. Nucatola to those law
   enforcement agencies, urging that due to the lack of such reporting, the jury should throw out
   Mr. Daleiden’s defense under Cal. Pen. Code § 633.5 and conclude that “the whole violent
   crimes -- gathering crimes thing is a smokescreen.” Trial Tr. 3964-66 (“TROTTER: a stipulation
   of the parties as to facts related to Mr. Daleiden's contacts with law enforcement . . . . May, 2015.
   Orange County District Attorney's Office. Well, at least that's in California. Orange County is in
   southern California. But what information was provided? Information about DaVinci
   Biosciences. Another company, DV Biologics, and various non-Planned Parenthood abortion

   1
     When Defense Counsel previously raised the issue in Open Court that these alleged “facts” are
   incomplete and potentially confusing, Defense Counsel did not intend to emphasize the law
   enforcement contacts in their own closing, and had no thought that Plaintiffs would argue facts
   they had not wanted in evidence in the first place. Thus Defense Counsel did not seek to re-read
   a new version of the Court’s statements to the jury.

       309 W. Washington St. | Ste. 1250 | Chicago, IL 60606 | thomasmoresociety.org | P: 312.782.1680
                “Injustice anywhere is a threat to justice everywhere.” – Rev. Dr. Martin Luther King
           Case 3:16-cv-00236-WHO Document 1012 Filed 11/12/19 Page 2 of 3
The Hon. William H. Orrick III
November 12, 2019
Page 2

   clinics. Again, no mention of Planned Parenthood or the taped lunch with Dr. Nucatola or the
   evidence gathered from the Dr. Gatter lunch. No mention of Planned Parenthood. And finally,
   May 2015, El Dorado County, California, Sheriff's office and El Dorado County, District
   Attorney's office, re StemExpress. Mr. Rhomberg was also in attendance at that meeting. No
   mention of Planned Parenthood, evidence gathered at the Dr. Nucatola lunch, evidence gathered
   at either of the NAF conferences in 2014 or 2015, or at any of the clinics, PPGC, PPRM.
   Remember, all of that taping is occurring during this entire period. Looking for evidence of
   crimes? Really? Why wouldn't you be reporting what you're finding? It makes no sense.
   Members of the jury, doesn't this tell you that the whole violent crimes -- gathering crimes thing
   is a smokescreen?”).

           Plaintiffs’ counsel’s arguments today are not supported by the “agreed-upon facts,” nor
   are they in any way permissible inferences that can be drawn from those alleged facts. More
   importantly, the arguments are absolutely and demonstrably false. See, Cal. Rules of
   Professional Conduct, rule 5-200(B) (“In presenting a matter to a tribunal, a member . . . Shall
   not seek to mislead the judge, judicial officer, or jury by an artifice or false statement of fact or
   law”).

            As a result of the information provided by Mr. Daleiden, the Orange County District
   Attorney prosecuted and shut down the California operations of PPOSBC’s tissue procurement
   partners, DaVinci Biosciences LLC and DV Biologics LLC. See, e.g., OCDA Settlement Shuts
   Down Yorba Linda Fetal Tissue Traders, Matt Coker, OC Weekly, December 13, 2017 (“The Center
   for Medical Progress in 2015 unveiled undercover videos of Planned Parenthood officials around the
   country meeting with David Daleiden, founder of CMP, and others from the activist group posing as
   fetal tissue traders. One such video featured a conversation where the name of an official with
   Planned Parenthood of Orange & San Bernardino Counties came up, as did DV Biologics and
   DaVinci Biosciences.”).

          And Mr. Daleiden’s report provided by to Orange County law enforcement, which was
   produced to Plaintiffs in Defendants’ production set 6, on June 22, 2018, repeatedly references
   Planned Parenthood and Dr. Nucatola. See, Exh. 1. Page 2 of the report states that:

          2) Planned Parenthood Orange & San Bernardino Counties (PPOSBC) supplies
          fetal tissue to DVB for profit
          3) PPOSBC uses partial-birth abortion procedures in order to supply fetal tissue to
          DVB
          4) PPOSBC's abortion practices for fetal tissue sales to DVB produce born-alive
          infants who are killed through either neglect or overt homicide by PPOSBC or
          DVB staff
          5) PPOSBC sells fetal tissue and uses illegal abortion procedures with the
          knowledge and encouragement of Planned Parenthood Federation of America
          (PPFA)
          Case 3:16-cv-00236-WHO Document 1012 Filed 11/12/19 Page 3 of 3
The Hon. William H. Orrick III
November 12, 2019
Page 3

            And Page 3 specifically references PPOSBC, PPFA, Dr. Jennefer Russo, and Dr. Nucatola.
   Page 6 is titled, “PPOSBC supplies aborted fetal tissue to DVB for profit” and specifically cites and
   quotes Dr. Nucatola. Page 7 is titled, “PPOSBC uses partial-birth abortions to supply intact fetal
   tissue to DVB” again referencing Dr. Nucatola. Page 8 is titled, “PPOSBC's abortion practices for
   fetal tissue sales to DVD produce born-alive infants who are killed through either neglect or overt
   homicide by PPOSBC or DVB staff.” Page 9 is titled, “PPOSBC sells fetal tissue and uses illegal
   abortion procedures with the knowledge and encouragement of PPFA.” The El Dorado report
   contains similar material. See, Exh. 2.

            Mr. Daleiden specifically testified about his contacts with El Dorado County law
   enforcement at the criminal Preliminary Hearing, R.T. 1141-1142, 1182:19-1184:18, and the El
   Dorado report was identified as Exhibit UU at that Preliminary Hearing. Mr. Daleiden also
   testified about the Orange County law enforcement contacts and report at the Preliminary
   Hearing, R.T. 1142:27-1143:4. Various Plaintiffs’ counsel attended that Preliminary Hearing; the
   transcripts of it have been released to Plaintiffs’ counsel; and those transcripts have repeatedly
   been used for impeachment in this case.

          In view of the egregious, flagrant misconduct of Plaintiffs’ Counsel, and in order to repair
   the damage caused by Plaintiffs’ Counsel before the jury, Defendants respectfully request the
   following:

          (1) An instruction from the Court that Plaintiffs’ attorneys had received the reports of Mr.
              Daleiden to El Dorado and Orange Counties, that those reports clearly mentioned the
              relevant Plaintiff Planned Parenthood affiliates and the doctors involved, and that all
              attorneys were fully aware of those facts, as the very reports recently had been briefed
              and argued before the court;
          (2) That the Court allow into evidence Mr. Daleiden’s reports to El Dorado and Orange
              Counties, so that the members of the jury may be able to see the truth of the matter
              themselves; and
          (3) That Defense Counsel be granted an additional 10 minutes in closing argument to
              address these issues and refute the intentional falsehoods of Plaintiffs’ counsel.

                                                    Respectfully submitted,

                                                    /s/Peter Breen
                                                    Counsel for Mr. Daleiden

   Enclosures
